DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.

Claims 1-3, 5-17, and 19-28 are pending in the application.

Response to Arguments
Applicant’s arguments, see pages 9-11 of the Remarks, filed August 24, 2022, with respect to the rejection(s) of claims 8 and 22 under 35 USC §102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC §112(a).

Applicant’s arguments, see pages 8 and 9 of the Remarks, filed August 24, 2022, with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 8 and 22, the claim element “wherein the second number of CSI processing units for the UE is greater than a number of the one or more CSI reports” is newly added but was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In paragraph [0024], the original specification discloses, in part, that the UE indicates the CSI processing capabilities of the UE to the base station in an initial capabilities report. In this initial report, the UE indicates a maximum number (max NCPU) of CSI processing units for processing CSI reports.
The original specification further discloses, in paragraph [0061], that the base station may determine to use a second number of CSI processing units that is less than the first number of CSI processing units (e.g., maximum number of CSI processing units) when communication constraints indicate reliable communications with the UE. In another example, the base station may determine to use a second number of CSI processing units that is greater than the first number of CSI processing units (e.g., number of CSI processing units supported by UE due to operational state of UE) when communication constraints indicate unreliable communications with the UE. 
However, the original specification does not appear to disclose that the second number of CSI processing units for the UE is greater than a number of the one or more CSI reports. Thus, claims 8 and 22 are rejected under 35 U.S.C. 112(a). Claims 9-14 and 23-28 include all of the limitations of claims 8 and 22, respectively and are rejected for the same reasons as claims 8 and 22.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 15-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2019/0222282) in view of Atefi (Newly Cited, US 2020/0229096).
Regarding claims 1 and 15, Tsai discloses or suggests a method of wireless communication by a user equipment (UE), the method and the UE comprising:
a memory storing instructions (see at least paragraph 87, memory); and
one or more processors communicatively coupled with the memory (see at least paragraph 87, one or more processors) and configured to:
determine an operational state of the UE (see at least paragraphs 66-75, UE has a limited amount of computing power for calculation of CSI reports, where the UE estimates the amount of computing power required and determines a total T processing units for calculation of CSI reports);
identify a number of channel state information (CSI) processing units that are supported by the UE for calculating and reporting one or more CSI reports based on the operational state of the UE (see at least paragraphs 66-75, UE determines a cost value assigned to each of the CSI reports, estimates the amount of computing power required, and determines a total T processing units for calculation of CSI reports); and
transmit, to a base station, a notification indicating the number of the CSI processing units (see at least paragraphs 66 and 77, the UE sends a message to a base station indicating that the UE possesses total T processing units for calculation of CSI reports).
However, Tsai does not explicitly disclose transmitting a notification including an index value indicating the determined operational state where the operational state has an associated number of CSI processing units.
Atefi, from the same or similar fields of endeavor, discloses or suggests transmitting a notification including an index value indicating the determined operational state where the operational state has an associated CSI capabilities (see at least paragraph 57, transmitting, receiving, and/or negotiating a field, parameter, data, information, information element, or indication indicating one or more settings/parameters/capabilities of an apparatus in relation to a power mode or mode of operation (e.g., power save mode, awake mode, doze mode, or active mode), where such settings/parameters/capabilities may include channel station information (e.g., associated with the main/primary and/or secondary radio/receiver)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Atelfi into the invention of Tsai in order to indicate the CSI capability of the UE in relation to a power mode or operation mode.
Tsai further discloses or suggests:
regarding claims 2 and 16, the operational state of the UE is one or more of a power constraint, a battery level, a sleep mode, or a power mode corresponding to the UE (see at least paragraphs 66-75, limited amount of computing power);
regarding claims 5 and 19, the notification is signaled in one of a media access control – control element (MAC-CE) or uplink (UL) data (see at least paragraphs 66-77, the UE sends an uplink message to a base station indicating that the UE possesses total T processing units for calculation of CSI reports);
regarding claims 6 and 20, receiving a request for a CSI report in response to the notification (see at least paragraphs 67 and 70, CSI triggers); and
regarding claims 7 and 21, receiving a value indicating a second number of CSI processing units for calculating and reporting the one or more CSI reports (see at least paragraphs 67-70, the UE receives a CSI trigger requesting the UE to update N or M2 CSI reports, where the UE determines a cost value (e.g., a number of processing units) assigned to each CSI report and determines that L or Q2 processing units are required for calculation of the N or M2 CSI reports); and
calculating and reporting the one or more CSI reports in response to the value from the base station (see at least paragraphs 67-75, the UE uses L processing units to calculate the N CSI reports).

Regarding claims 3 and 17, Tsai discloses the total T processing units as described above but Tsai, as modified by Atefi, does not explicitly disclose the total T processing units is less than a maximum number of available CSI processing units.
However, through different obvious design choices and taking into account that the UE has a limited amount of computing power for calculation of CSI reports, one of ordinary skill in the art would have been able to configure the total T processing units to be less than a maximum number of available CSI processing units.
Thus, it would have been obvious to one of ordinary skill in the art to configure the total T processing units to be less than a maximum number of available CSI processing units in order to reserve computing power for CSI reporting as well as other computing tasks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        10/28/2022